Citation Nr: 1308203	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2009, the Veteran testified at a hearing before a Decision Review Officer at the Jackson RO.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference technology.  Transcripts of those proceedings are of record.

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with an anxiety disorder, depression and that evaluations are outstanding concerning PTSD. The Board has reframed the issue accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran testified in his July 2012 video hearing that he started having psychiatric symptomatology in active service.  The Veteran served as a flight director on the hanger deck on the USS Ticonderoga during the Vietnam Era.

The Veteran submitted personnel records, not included with his personnel records obtained from the National Personnel Records Center, which indicate that in April 1970, his evaluation report indicated that he was moody.  The evaluation from the prior period, noted as being from March 1969 to September 1969, indicates that the Veteran got along exceptionally well with others.  The RO/AMC should request the Veteran to submit any and all personnel records which he has and the RO/AMC should request the Veteran's personnel records to include his evaluation reports, again, from official sources.

In October 2009, the Veteran submitted a lay statement from his father which stated that the Veteran was a different person when he returned from the war and he only wanted to lie around.

The Veteran has not received a VA psychiatric examination in relation to his claim for service connection.  He has received psychiatric treatment at the VA Medical Center (VAMC).  A psychology note dated May 2008 indicates that the Veteran was diagnosed with anxiety and depression but did not meet the criteria for PTSD.  The Veteran reported a stressor of hearing a noise and running outside in time to see the remains, a helmet and part of a downed aircraft, of a pilot that crashed on take-off.  A September 2009 treatment note indicates that the Veteran was referred for an additional PTSD evaluation; however, there is no subsequent record indicating that this was accomplished.  Thus, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).

In 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board finds that the Veteran should be afforded an examination in order to consider the Veteran's claimed stressor consistent with the recently revised relevant regulations and to determine the nature and etiology of any other acquired psychiatric disorders present.  The Veteran should also be provided notice concerning his claim for service connection for an acquired psychiatric disorder to include PTSD.  The Veteran should also be asked for further information, to include dates, of his stressors, to include the witnessing of the aftermath of the plane crashing on takeoff.  If the Veteran supplies sufficient additional information, the stressor should be sent for corroboration by official sources.

Concerning the Veteran's claim for a compensable rating for left ear hearing loss, the Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The indicated during his July 2012 hearing testimony that his hearing had worsened since his most recent examination.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his left ear hearing loss.

Additionally, the Board must remand for further RO adjudication of additional evidence received since the most recent statements of the case in January 2011 (hearing loss) and December 2010 (psychiatric disorder).  This evidence is comprised of VA treatment records printed in September 2011 and a VA audiological examination report dated March 2012, both ordered by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, 5103A and 38 C.F.R. § 3.159(b) , with respect to the claim for service connection for an acquired psychiatric disorder to include PTSD are fully complied with and satisfied.  Specifically ask the Veteran for more information, to include the approximate date, of the incident where the plane crashed on take-off.

2.  If the Veteran submits specific additional information concerning his stressors, send the information for corroboration through official sources.

3.  Request the Veteran submit any and all personnel records which he has obtained.  Also, re-request the Veteran's personnel records, to include evaluation reports, from official sources.

4.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Memphis VAMC.

5.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed should also be provided.

6.  The Veteran should be afforded a VA examination to determine the extent of his current left ear hearing loss.  The claims folders must be made available to and reviewed by the examiner.  All necessary studies and testing should be completed.

The examiner should also provide an assessment of the functional effects of the Veteran's left ear hearing impairment on his occupational functioning and daily activities.

7.  The RO or the AMC also should undertake any other development it determines to be warranted.

8.  Thereafter, the RO should readjudicate the issues on appeal to include the evidence received since the last prior RO adjudication as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


